ORDER
PER CURIAM:
Movant-Appellant Willie Mack was convicted of voluntary manslaughter under Section 565.023, and armed criminal action under Section 571.0151. The trial court sentenced Mr. Mack to concurrent terms of 15 years for voluntary manslaughter and five years for armed criminal action. After this Court affirmed Mr. Mack’s conviction on direct appeal, Mr. Mack filed a Rule 29.15 motion for post-conviction relief alleging, among other errors, that his trial counsel was ineffective in failing to call the victim’s brother as a witness. Mr. Mack appeals the motion court’s denial of this motion without an evidentiary hearing. Finding no error in the trial court’s ruling, we affirm by this summary order pursuant to Rule 84.16(b), but have provided a mem*512orandum to the parties explaining the reasons for our decision.

. All statutory references are to RSMo 1994.